DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 directed to an invention non-elected without traverse.  Accordingly, claims 1-3 have been cancelled.
                                                              Allowable Subject Matter
Claims 4-6, 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 4-6 & 8-15, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Donald Melton (US-2,767,940, hereinafter Melton) as instantly claimed is that while the prior art of Melton teaches arranging several layers of material in a manner that is similar to that of the applicant, including layers that are folded upon themselves and including a thimble between certain layers. However, Melton does not teach heat sealing the layers together as arranged, instead employing a series of seems. In addition, the placement of the thimble is understood to be different than that of the applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                         
                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crites et al. (US-2019/0,039,709) – teaches co-extruded and extruded high-altitude balloons and apparatus and methods for manufacture. A high-altitude balloon has a plurality of layers of coextruded balloon panel extrudate, a first one of the layers extrusion-bonded to a second one of the layers along a first edge, the second one of the layers extrusion-bonded to a third one of the layers along a strip spaced apart from the first edge, extrusion-bonding of successive layers alternating between the first edge and the strip, the first one of the layers and the last one of the layers extrusion-bonded together along a second edge, (Abstract).
Robert Regipa (US-4,902,373) – teaches a process for joining films by heat sealing, where these films are in rolls (9) and in particular a few microns thick. In a first stage, this process consists in spreading out a first film (1) on an assembly table (5) while hemming one of its longitudinal edges with a junction tape (3) and an positioning tape (4) sealed on that side of the junction tape (4) which is opposite the film. Once the desired film length has been reached, the film is transversely cut off and the positioning tape (4) then is used to handle this first film (1) and to assure its alignment with a segment of the film (2) packed on the roll (9).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741